DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: data processing system in claims 1 and 12, where the examiner notes that the citations below are taken as structural equivalents in that they are performing the same claimed function.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenthal (U.S. Patent No. 4,379,233) in view of Chen et al. (U.S. PGPub No. 2017/0261640 A1) in view of Wechsler et al. (U.S. Patent No. 5,557,398) further in view of Harrison et al. (U.S. Patent No. 4,329,023).
As to claim 1, Rosenthal discloses and shows in figures 1 and 5, a radiometry system comprising: 
 a light source (10a-c) that generates light (col. 1, ll. 33-36; col. 2, ll. 45-47); 
a transmissive diffuser (32) configured to receive the light (explicitly shown in figure 5) and comprising a first translucent element (i.e. the layer thickness of diffuser plate 32 which inherently is translucent to some degree to allow further transmission of light as explicitly shown in the figures) having a diffusion structure (i.e. rough sanded area) that scatters the light (col. 3, ll. 40-43); and 
an optical detector (22) positioned in-line along an axially aligned light propagation path with the light source and the transmissive diffuser (explicitly shown in figure 1, as the detector is left out of figure 5, but clearly required and present), the optical detector configured to receive and detect diffused light from said transmissive diffuser and to generate detector response data (i.e. result) based at least part on the detected diffused light (col. 2, ll. 56-61).  
a data processing system (24) (col. 2, ll. 59-61)
	Rosenthal does not explicitly disclose where the data processing system comprising one or more processing components configured to derive one or more characterization values for at least one of the light source and the optical detector based on the detector response data, wherein the one or more characterization values are configured for use in calibrating an optical sensor that is configured for testing fluid samples in a borehole environment.
	However, Chen does disclose in ([0024]; [0032]; [0070], ll. 2-7; [0087]; [0097], ll. 1-3) the basic concept of a low-cost characterizing method with a data processing system (i.e. ICE core) an optical detector based on detector response data, and further where the characterization for calibration is linked to fluid samples in a borehole environment.  In doing so one can provide a baseline correction with minimized mapping errors.  The examiner notes that Rosenthal is not directly connected with borehole measurements, however the optimizations of basic calibration of Chen would likewise produce better calibrated results in Rosenthal.  While further providing an increase in versatility in Rosenthal by allowing adaption of the system of Rosenthal for the specific intended use as claimed.  The examiner further provides for compact prosecution a more simplistic teaching in Wechsler (col. 16, ll. 8-26).  The noted citation teaches the well-known concept used for decades in photometric detectors of characterization of a detector by removing dark current errors.  This can be used in essentially every photometric measurement in the art to produce a more accurate signal of the sample under test.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Rosenthal where the data processing system comprising one or more processing components configured to derive one or more characterization values for at least one of the light source and the optical detector based on the detector response data, wherein the one or more characterization values are configured for use in calibrating an optical sensor that is configured for testing fluid samples in a borehole environment in order to provide the advantage of expected results and increased versatility in using common calibration techniques one can further diversify the use of the detector in Rosenthal while ensuring common sources of error are removed from the signal at low cost so that a more accurate representation of the sample under test is measured (e.g. the intended use of measuring in a borehole environment).
	Rosenthal in view of Chen further in view of Wechsler fails to disclose a transmissive diffuser with an internal diffusion structure.
	However, Harrison does disclose and show in figure 2 and in (col. 1, ll. 57-59; col. 2, ll. 47-51; col. 2, l. 67 thru col. 3, l. 4) the use of a transmissive diffusion filter where the diffusion structure (22) is internal to the filter itself.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Rosenthal in view of Chen further in view of Wechsler with a transmissive diffuser with an internal diffusion structure in order to provide the advantage of increased accuracy is producing a more uniform diffusive light on the sample under test, as Harrison discloses the filter design as cited significantly reduces haloing an veiling of light transmitting through it.
As to claim 12, Rosenthal discloses and show in figure 1, a radiometric characterization system comprising: 
an optical train comprising a plurality of optical components including (See figure 1): 
a light source (10a-c) comprising either a characterized light source or an uncharacterized light source (100) (col. 1, ll. 33-36; col. 2, ll. 45-47); 
a transmissive diffuser (32) that receives light transmitted from said light source, said transmissive diffuser comprising a first translucent element having a diffusion structure that scatters the light to generate diffused light (col. 3, ll. 40-43); and 
an optical detector (22) comprising either a characterized optical detector or an uncharacterized optical detector, wherein said optical detector generates one or more optical responses (i.e. result) to the diffused light (col. 2, ll. 56-61); and 
a data processing system (24) (col. 2, ll. 59-61)
Rosenthal does not explicitly disclose determining a characterization metric (a light distribution curve of a source under test) for one or more of the plurality of optical components based on the one or more optical responses a data processing system comprising a characterization application configured to determine a characterization metric for one or more of the optical components based on one or more of the optical responses.  
	However, Chen does disclose in ([0024]; [0032]; [0070], ll. 2-7; [0087]; [0097], ll. 1-3) the basic concept of a low-cost characterizing method with a data processing system (i.e. ICE core) an optical detector based on detector response data, and further where the characterization for calibration is linked to fluid samples in a borehole environment.  In doing so one can provide a baseline correction with minimized mapping errors.  The examiner notes that Rosenthal is not directly connected with borehole measurements, however the optimizations of basic calibration of Chen would likewise produce better calibrated results in Rosenthal.  While further providing an increase in versatility in Rosenthal by allowing adaption of the system of Rosenthal for the specific intended use as claimed.  The examiner further provides for compact prosecution a more simplistic teaching in Wechsler (col. 16, ll. 8-26).  The noted citation teaches the well-known concept used for decades in photometric detectors of characterization of a detector by removing dark current errors.  This can be used in essentially every photometric measurement in the art to produce a more accurate signal of the sample under test.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Rosenthal with determining a characterization metric (a light distribution curve of a source under test) for one or more of the plurality of optical components based on the one or more optical responses a data processing system comprising a characterization application configured to determine a characterization metric for one or more of the optical components based on one or more of the optical responses.  in order to provide the advantage of expected results and increased versatility in using common calibration techniques one can further diversify the use of the detector in Rosenthal while ensuring common sources of error are removed from the signal at low cost so that a more accurate representation of the sample under test is measured (e.g. the intended use of measuring in a borehole environment).
Rosenthal in view of Chen further in view of Wechsler fails to disclose a transmissive diffuser with an internal diffusion structure.
	However, Harrison does disclose and show in figure 2 and in (col. 1, ll. 57-59; col. 2, ll. 47-51; col. 2, l. 67 thru col. 3, l. 4) the use of a transmissive diffusion filter where the diffusion structure (22) is internal to the filter itself.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Rosenthal in view of Chen further in view of Wechsler with a transmissive diffuser with an internal diffusion structure in order to provide the advantage of increased accuracy is producing a more uniform diffusive light on the sample under test, as Harrison discloses the filter design as cited significantly reduces haloing an veiling of light transmitting through it.
Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenthal et al. in view of Chen et al. in view of Wechsler et al. in view of Harrison further in view of Itoh et al. (U.S. PGPub No. 2009/0310087 A1).
 	As to claims 8 and 14, Rosenthal in view of Chen in view of Wechsler further in view of Harrison does not explicitly disclose a radiometry system, wherein said transmissive diffuser further comprises a second translucent element having a diffusion structure that scatters light, and wherein the first and second translucent elements are mutually configured so that initially diffused light from the first translucent element is received and further diffused by the second translucent element or wherein said transmissive diffuser further comprises a second translucent element having a diffusion structure that scatters light, and wherein the first and second translucent elements are mutually configured so that initially diffused light from the first translucent element is received and further diffused by the second translucent element.
	However, Itoh dose disclose and show in figure 2, 4 and in ([0010]; [0038]) that it is well known to use to light diffusing elements one after another in order to achieve efficient speckle reduction from a light source.  The well-known modification would obviously allow Rosenthal to measure light distribution curves accurately for both coherent (i.e. laser) and non-coherent sources (LEDs).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Rosenthal in view of Chen in view of Wechsler further in view of Harrison with a radiometry system, wherein said transmissive diffuser further comprises a second translucent element having a diffusion structure that scatters light, and wherein the first and second translucent elements are mutually configured so that initially diffused light from the first translucent element is received and further diffused by the second translucent element or wherein said transmissive diffuser further comprises a second translucent element having a diffusion structure that scatters light, and wherein the first and second translucent elements are mutually configured so that initially diffused light from the first translucent element is received and further diffused by the second translucent element in order to provide the advantage of expected results and increased versatility in using a common double stacked diffuser arrangement one can reduce speckle as much as possible thus allowing coherent light sources to also be radiometrically measured.
Claims 9-11, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenthal et al. in view of Chen et al. in view of Wechsler et al. in view of Harrison in view of Itoh et al. further in view of Chakmakjian et al. (U.S. PGPub No. 2019/0187341 A1).
As to claim 9 and 14, Rosenthal in view of Chen in view of Wechsler further in view of Harrison does not explicitly disclose a radiometry system, wherein the first and second translucent elements comprise a pair of glass plates having mutually opposing surfaces that are separated by a distance between and including 0.5 and 1.5 inches or wherein the first and second translucent elements comprise a pair of glass plates having mutually opposing surfaces that are separated by a distance.  
However, Itoh does disclose in ([0043]-[0044]) the distance between the two diffusing elements can be set using a known formula to allow efficient light to reach a desired area without any unnecessary loses.  It is therefore obvious that the distance can be set between .5-1.5 inches based on the desired distance to the detector of Rosenthal so as much light as possible covers the entire surface of Rosenthal.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Rosenthal in view of Chen in view of Wechsler further in view of Harrison with a separation by a distance between and including 0.5 and 1.5 inches in order to provide the advantage of increased accuracy in allowing as much light as possible reach the detector sampling the measurement light.  
Rosenthal in view of Chen in view of Wechsler in view of Harrison further in view of Itoh does not explicitly disclose wherein the first and second translucent elements comprise a pair of glass plates having mutually opposing surfaces.
However, Chakmakjian does disclose in figure 1, and in ([0009]; [0036]) a well-known diffusion structure that uses a glass plate (7) with microstructured surfaces on each side of said plate.  Thus, the diffusion structures could obviously be modified into the system of Rosenthal as modified by Itoh to further provide a diffusion structure that reduces high-frequency artifacts.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Rosenthal in view of Chen in view of Wechsler in view of Harrison further in view of Itoh wherein the first and second translucent elements comprise a pair of glass plates having mutually opposing surfaces in order to provide the advantage of increased accuracy by further removing unwanted high-frequency artifacts.
 	As to claim 10, Rosenthal discloses a radiometry system, wherein the first translucent element includes a first surface (input surface) through which the light propagates to the diffusion structure of the first translucent element comprising a roughened second surface through which the light is scattered to generate the initially diffused light (fig. 6, col. 3, ll. 40-43).  
 	As to claim 11 and 16, Rosenthal does disclose wherein the first translucent element includes a first surface (input surface) through which the light propagates to the diffusion structure (roughened surface) of the first translucent element comprising a roughened second surface (explicitly disclosed and shown in figure 6) through which the light is scattered to generate the initially diffused light (col. 3, ll. 40-43).  
	Rosenthal in view of Chen in view of Wechsler in view of HarrisonH further in view of Itoh does not explicitly disclose wherein the second translucent element includes a first surface through which the initially diffused light propagates to a roughened second surface of the second translucent element through which the initially diffused light is further scattered to generate diffused light that propagates to the optical detector, and wherein the first surface of the second translucent element is substantially smooth.  
	However, Chakmakjian does disclose and show in figure 4a and in ([0044], [0045]) the basic concept of varying the diffusive structures so that any one of the surfaces can be made to be smooth via layer 4.  Thus, the structural configuration as claimed can be achieved if the diffusive structure of Chakmakjian were modified into that of Rosenthal as modified by Itoh.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify in view of Chen in view of Wechsler in view of Harrison further in view of Itoh wherein the second translucent element includes a first surface through which the initially diffused light propagates to a roughened second surface of the second translucent element through which the initially diffused light is further scattered to generate diffused light that propagates to the optical detector, and wherein the first surface of the second translucent element is substantially smooth in order to provide the advantage of increased efficiency in using smooth surfaces as needed that comprise an embedding layer one can protect the microstructured surfaces from the ambient environment.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8-12, and 14-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner’s Note
	The examiner notes for compact prosecution that a transmissive diffuser with an internal diffusive structure is very well-known in the art.  To provide evidence to this fact applicant is kindly pointed to subgroup G02B5/0236 which is defined as “the diffusion taking place within the volume of the element” as opposed to G02B5/021 which is defined as “the diffusion taking place at the element's surface, e.g. by means of surface roughening or microprismatic structures”.  Thus, it is not believed that the basic construction of the diffuser itself can be relied upon for allowability of the instant claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P LAPAGE whose telephone number is (571)270-3833.  The examiner can normally be reached on Monday-Friday 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael P LaPage/Primary Examiner, Art Unit 2886